DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 4, line12: “comprises comprising” should read “comprises”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 20, line 2: “ion source” draws corresponding structure to the following recitation of the disclosure: “ion source 500 may be an indirectly heated cathode (IHC). Other embodiments are also possible. For example, the plasma may be generated in a different manner, such as by a Bernas ion source, a capacitively coupled plasma (CCP) source, microwave or ECR (electron-cyclotron-resonance) ion source” (pg. 19, lines 21-26) or equivalents. 
Claim 20, line 5: “beam line components” draws corresponding structure to the following recitation of the disclosure: “The extraction optics 503, the mass analyzer 520, the mass resolving device 521, and the collimator 585 may be considered beam line components that guide the ion beam from the ion source 500 to the processing chamber 590” (Pg. 21, lines 12-15) or equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
Claim 1, line 8; Claim 12, line 6; and Claim 20, line 14: The Examiner interprets "first pressure sensing system" as “the first pressure sensing system 80 may comprise two pressure sensors, one to measure the pressure of each conduit” (pg. 11, lines 19-20) or equivalents. 
Claim 12, line 13: The Examiner interprets “second pressure sensing system” as “the second pressure sensing system 21 may comprise two pressure sensors, one to measure the pressure of each conduit at or near the entrance and exit from the compressor 20” (pg. 13, lines 7-9) or equivalents. 
Claim 16, line 2: The Examiner interprets “action” as “The actions described above may take many forms. In one embodiment, the action may comprise an alert to an operator. This alert may be visual, such as a warning light, a message on a display unit, a message over a communication path to a host control system, a signal relay or similar element to signal a failure to the host control system or another electronic, fiber optic, or pneumatic means of communicating with a host control system. Alternatively, the alert may be audio, such as a warning tone. In another embodiment, the action may be to disable the compressor 20 and/or the cryocooler 50 until the issue has been addressed” (pg. 18, lines 9-19) or equivalents. 
Claim 18, line 2: The Examiner interprets “action” as “The actions described above may take many forms. In one embodiment, the action may comprise an alert to an operator. This alert may be visual, such as a warning light, a message on a display unit, a message over a communication path to a host control system, a signal relay or similar element to signal a failure to the host control system or another electronic, fiber optic, or pneumatic means of communicating with a host control system. Alternatively, the alert may be audio, such as a warning tone. In another embodiment, the action may be to disable the compressor 20 and/or the cryocooler 50 until the issue has been addressed” (pg. 18, lines 9-19) or equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a first pressure sensing system” has already been positively claimed in claim 1 which claim 9 depends from. It is unclear to the Examiner if multiple first pressure sensing systems are being claimed. The Examiner recommends changing “a first pressure sensing system” in line 4 of claim 9 to “the first pressure sensing system” if it is the same first pressure sensing system claimed in claim 1. For purposes of examination, the Examiner will interpret the claim as recommended above. 
Claim 10 is also rejected by virtue of its dependency on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koyama (US Patent No. 8,336,318), hereinafter Koyama.
Regarding claim 1, Koyama discloses a cryogenic cooling system (Fig. 1, cryopump 10), comprising:
a compressor (Fig. 1, compressor 40);
a cryocooler (Fig. 1, refrigerator 12);
a supply conduit (Fig. 1, high pressure piping 42) and a return conduit (Fig. 1, low pressure piping 44) connecting the compressor and the cryocooler (Fig. 1 of Koyama depicts the compressor 40 connected to the refrigerator 12 via the high pressure piping 42 and the low pressure piping 44); and
a first pressure sensing system (Fig. 1, first pressure sensor 43, second pressure sensor 45) disposed at or proximate the cryocooler (Fig. 1 of Koyama depicts first pressure sensor 43 and second pressure sensor 45 disposed at or proximate the refrigerator 12) to measure at least one of:
differential pressure between the supply conduit and the return conduit (Col. 6, lines 50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together);
pressure of the supply conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively); and
pressure of the return conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively).
	Regarding claim 2, Koyama discloses the cryogenic cooling system of claim 1 (see the rejection of claim 1 above), further comprising a controller (Fig. 2, cryopump controller 100) in communication with the first pressure sensing system (Col. 9, lines 8-13, To the CP controller 100, are connected a first pressure sensor 43 used for measuring an operating gas pressure on the discharge side, i.e., on the high pressure side of the compressor 40, and a second pressure sensor 45 used for measuring an operating gas pressure on the inhale side, i.e., on the low pressure side of thereof).
Regarding claim 3, Koyama discloses the cryogenic cooling system of claim 2 (see the rejection of claim 2 above), wherein the first pressure sensing system measures differential pressure between the supply conduit and the return conduit at or proximate the cryocooler (Col. 6, lines 50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together).
Regarding claim 4, Koyama discloses the cryogenic cooling system of claim 3 (see the rejection of claim 3 above), wherein the compressor is regulated based on the differential pressure between the supply conduit and the return conduit measured at or proximate the cryocooler (Col. 10, lines 62-67, The CP controller 100 determines an operating frequency of the compressor motor 60 (e.g., rotational speed of the motor) such that the compressor differential pressure is to be equal to the target value, and outputs a command value for the motor operating frequency to the compressor frequency converter 56).
Regarding claim 5, Koyama discloses the cryogenic cooling system of claim 3 (see the rejection of claim 3 above), wherein the controller detects impending failures in the cryocooler based on the differential pressure between the supply conduit and the return conduit at or proximate the cryocooler (Col. 14, lines 19-28, The CP controller 100 may outputs a warning that recommends maintenance of the cryopump 10 as well as determining that the cryopump 10 undergoes performance degradation.
Further, the CP controller 100 may additionally set a threshold value for determining failure, which is larger than the aforementioned threshold valve for determining performance degradation, and determine that the cryopump 10 undergoes failure when the operating frequency of the compressor motor 60 exceeds the threshold valve for determining failure).
Regarding claim 11, Koyama discloses the cryogenic cooling system of claim 1 (see the rejection of claim 1 above), wherein the cryocooler comprises a valving system in communication with the supply conduit, the return conduit and a cylinder within the cryocooler (Col. 6-7, lines 63-67 and 1-8, At the time, the refrigerator motor 26 drives the movable valve inside the motor housing 27 such that the high pressure piping 42 and the inside space of the refrigerator 12 are connected to each other. When the inside space of the refrigerator 12 is filled with the operating gas with a high pressure, the inside space of the refrigerator 12 is connected to the low pressure piping 44 with the refrigerator motor 26 switching the movable valve. Thereby, the operating gas is expanded and recovered into the compressor 40. Synchronized with the operation of the movable valve, the first stage displacer and the second stage displacer reciprocally move inside the first stage cylinder 18 and the second stage cylinder 20, respectively), and wherein the first pressure sensing system comprises a pressure sensor in communication with the cylinder, such that the pressure sensor measures the pressure within the supply conduit or the return conduit, based on a state of the valving system (Fig. 1, first pressure sensor 43, second pressure sensor 45; the first and second pressure sensors of Koyama have the same structure as the claimed pressure sensor and are capable of functioning in the manner claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US Patent No. 8,336,318), hereinafter Koyama in view of Takahashi (US 20210293230), hereinafter Takahashi.
Regarding claim 6, Koyama discloses the cryogenic cooling system of claim 5 (see the rejection of claim 5 above). 
However, Koyama does not disclose wherein the controller monitors the differential pressure over time to detect impending failures.
Takahashi, in the same field of endeavor, teaches wherein the controller monitors the differential pressure over time to detect impending failures (Pg. 6, paragraph 60, Therefore, in the embodiment, during cryopump regeneration, the controller 20 detects the stabilization of a measured pressure based on the time-series pressure data D1 from the pressure sensor 22, and performs control to open the vent valve 28 in a case where the stabilization of the measured pressure is detected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Koyama of claim 5 to monitor the differential pressure over time to detect impending failures as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because it is desirable to open a vent valve during regeneration of a cryopump at an appropriate timing (Takahashi, Pg. 1, paragraph 14).
Regarding claim 7, Koyama discloses the cryogenic cooling system of claim 5 (see the rejection of claim 5 above). 
However, Koyama does not disclose wherein the controller monitors the differential pressure over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes.
Takahashi, in the same field of endeavor, wherein the controller monitors the differential pressure over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes (Fig. 3-4, Pg. 7, paragraph 77, The comparison unit 44 compares the changed amount AP of the measured pressure with the changed amount threshold (S18). The changed amount threshold can be set to a value, for example, 0.1 atm or 10% in the form of a relative pressure or a ratio. It is possible to set the changed amount threshold as appropriate based on empirical knowledge of a designer or experiments and simulations by the designer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Koyama of claim 5 to monitor the differential pressure over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because it is desirable to open a vent valve during regeneration of a cryopump at an appropriate timing (Takahashi, Pg. 1, paragraph 14).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US Patent No. 8,336,318), hereinafter Koyama in view of Kimura (US 20130160468), hereinafter Kimura. 
Regarding claim 8, Koyama discloses the cryogenic cooling system of claim 5 (see the rejection of claim 5 above). 
However, Koyama does not disclose further comprising a flow rate sensor to measure a flow rate of working gas in the supply conduit or the return conduit, and wherein the flow rate is used in conjunction with the differential pressure to detect an impending failure.
Kimura, in the same field of endeavor, teaches further comprising a flow rate sensor to measure a flow rate of working gas in the supply conduit or the return conduit, and wherein the flow rate is used in conjunction with the differential pressure to detect an impending failure (Pg. 13, paragraph 137, In case of adopting the flow control, the cryogenic system or the compressor unit preferably provides a flow rate sensor for measuring the flow rate of refrigerant gas at the supply side and/or the return side of the compressor unit. In a similar manner with that of the normal operation, the protection control may be operation control based on the refrigerant gas pressure and/or may be flow control that directly controls the flow rate of refrigerant gas).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryogenic cooling system of Koyama of claim 5 to comprise a flow rate sensor to measure a flow rate of working gas in the supply conduit or the return conduit, and wherein the flow rate is used in conjunction with the differential pressure to detect an impending failure as taught by Kimura. One of ordinary skill in the art would have been motivated to make this modification because the differential pressure control not only contributes to energy saving performance, but also reduces variations of cooling capability among a plurality of refrigerators (Kimura, pg. 9, paragraph 99).
Regarding claim 9, Koyama discloses the cryogenic cooling system of claim 2 (see the rejection of claim 2 above), further comprising a second cryocooler (Fig. 4, col. 8, lines 52-54, In FIGS. 1 and 2, a vacuum evacuation system provided with each one of the cryopump 10 and the compressor 40 is
illustrated; however, a vacuum evacuation system provided with a plurality of the cryopumps 10 and a plurality of the compressors 40, respectively, may also be configured).
However, Koyama does not disclose further comprising the second cryocooler in communication with the supply conduit and the return conduit.
Kimura, in the same field of endeavor, teaches further comprising the second cryocooler in communication with the supply conduit and the return conduit (multiple cryocoolers (10) all connected to first compressor 102 supply and return lines).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryogenic cooling system of Koyama of claim 2 to have the second cryocooler in communication with the supply conduit and the return conduit as taught by Kimura. One of ordinary skill in the art would have been motivated to make this modification to increase the vacuum level inside the vacuum chamber to a level required by a desired process. (Kimura, pg. 3, paragraph 39).
Koyama further discloses having a first pressure sensing system disposed at or proximate the second cryocooler to measure at least one of:
differential pressure between the supply conduit and the return conduit (Koyama, Col. 6, lines 50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together);
pressure of the supply conduit (Koyama, Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively); and
pressure of the return conduit (Koyama, Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively).
	Regarding claim 10, Koyama as modified discloses the cryogenic cooling system of claim 9 (see the combination of references used in the rejection of claim 9 above), wherein the compressor is regulated to achieve a minimum differential pressure between the supply conduit and the return conduit measured at or proximate the cryocooler and measured at or proximate the second cryocooler (Koyama, Col. 10, lines 62-67, The CP controller 100 deter mines an operating frequency of the compressor motor 60 (e.g., rotational speed of the motor) such that the compressor differential pressure is to be equal to the target value, and outputs a command value for the motor operating frequency to the compressor frequency converter 56).

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US Patent No. 8,336,318), hereinafter Koyama in view of Lifson et al. (WO 2007046802), hereinafter Lifson.
Regarding claim 12, Koyama discloses a cryogenic cooling system (Fig. 1, cryopump 10), comprising:
a compressor (Fig. 1, compressor 40);
a cryocooler (Fig. 1, refrigerator 12);
a supply conduit (Fig. 1, high pressure piping 42) and a return conduit (Fig. 1, low pressure piping 44) connecting the compressor and the cryocooler (Fig. 1 of Koyama depicts the compressor 40 connected to the refrigerator 12 via the high pressure piping 42 and the low pressure piping 44); and
a first pressure sensing system (Fig. 1, first pressure sensor 43, second pressure sensor 45) disposed at or proximate the cryocooler (Fig. 1 of Koyama depicts first pressure sensor 43 and second pressure sensor 45 disposed at or proximate the refrigerator 12) to measure at least one of:
differential pressure between the supply conduit and the return conduit (Col. 6, lines 50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together);
pressure of the supply conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively); and
pressure of the return conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively).
However, Koyama, does not disclose:
a second pressure sensing system disposed at or proximate the compressor to measure at least one of:
differential pressure between the supply conduit and the return conduit;
pressure of the supply conduit; and
pressure of the return conduit.
Lifson, in the same field of endeavor, discloses a second pressure sensing system (Fig. 1, sensor
135, flow control device 125) disposed at or proximate the compressor (Fig. 1 of Lifson depicts sensor 135 at or proximate the compressor 145 of Lifson) to measure at least one of:
differential pressure between the supply conduit and the return conduit;
pressure of the supply conduit (Pg. 5, Controller 130 receives electric signals from sensors 135 and 140, translates these signals into operational parameter information, and compares received operational parameter information with expected operational parameters); and
pressure of the return conduit (Pg. 5, Controller 130 receives electric signals from sensors 135 and 140, translates these signals into operational parameter information, and compares received operational parameter information with expected operational parameters).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryogenic cooling system of claim 12 of Koyama to include the second pressure system and flow control device of Lifson on the high pressure piping 42 and low pressure piping 44 of Koyama as taught by Lifson. One of ordinary skill in the art would have been motivated to make this modification to regulate flow operation of the refrigerant system and to determine if the flow control device is malfunctioning when the observed variation is substantially different from the expected variation (Lifson, Pg. 7). 
Regarding claim 13, Koyama as modified discloses the cryogenic cooling system of claim 12 (see the combination of references used in the rejection of claim 12 above), further comprising a controller (Koyama, Fig. 2, cryopump controller) in communication with the first pressure sensing system and the second pressure sensing system (Koyama, Col. 9, lines 8-13, To the CP controller 100, are connected a first pressure sensor 43 used for measuring an operating gas pressure on the discharge side, i.e., on the high pressure side of the compressor 40, and a second pressure sensor 45 used for measuring an operating gas pressure on the inhale side, i.e., on the low pressure side of thereof). 
Regarding claim 14, Koyama as modified discloses the cryogenic cooling system of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the first pressure sensing system and the second sensing system measure differential pressure between the supply conduit and the return conduit (Koyama, Col. 6, lines 50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together).
Regarding claim 15, Koyama as modified discloses the cryogenic cooling system of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, Koyama does not disclose wherein the controller estimates a pressure drop through the supply conduit or return conduit based on the differential pressure measured by the first pressure sensing system and the second pressure sensing system.
Lifson, in the same field of endeavor, teaches wherein the controller estimates a pressure drop through the supply conduit or return conduit based on the differential pressure measured by the first pressure sensing system and the second pressure sensing system (Pg. 7-8, if refrigerant flow control device 125 is broken, no change in operation occurs. If refrigerant flow control device 125 is functioning properly, then there is a step change in the corresponding operational parameter as would be expected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Koyama of claim 14 to estimates a pressure drop through the supply conduit or return conduit based on the differential pressure measured by the first pressure sensing system and the second pressure sensing system as taught by Lifson. One of ordinary skill in the art would have been motivated to make this modification to regulate flow operation parameters of the refrigerant system and to determine if the flow control device is malfunctioning when the observed variation is substantially different from the expected variation (Lifson, Pg. 7). 
Regarding claim 16, Koyama as modified discloses the cryogenic cooling system of claim 15 (see the combination of references use in the rejection of claim 15 above), wherein the controller performs an action if the pressure drop through the supply conduit or return conduit is greater than a predetermined value (Koyama, Col. 14, lines 19-28, The CP controller 100 may outputs a warning that recommends maintenance of the cryopump 10 as well as determining that the cryopump 10 undergoes performance degradation. Further, the CP controller 100 may additionally set a threshold value for determining failure, which is larger than the aforementioned threshold value for determining performance degradation, and determine that the cryopump 10 undergoes failure when the operating frequency of the compressor motor 60 exceeds the threshold value for determining failure).
Regarding claim 17, Koyama as modified discloses the cryogenic cooling system of claim 13 (see the combination of references use in the rejection of claim 13 above).
However, Koyama does not disclose wherein a pressure drop through the supply conduit or return conduit is determined based on measurements from the first pressure sensing system and the second pressure sensing system.
Lifson, in the same field of endeavor, teaches wherein a pressure drop through the supply conduit or return conduit is determined based on measurements from the first pressure sensing system and the second pressure sensing system (Pg. 7-8, if refrigerant flow control device 125 is broken, no change in operation occurs. If refrigerant flow control device 125 is functioning properly, then there is a step change in the corresponding operational parameter as would be expected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryogenic cooling system of Koyama of claim 13 wherein a pressure drop through the supply conduit or return conduit is determined based on measurements from the first pressure sensing system and the second pressure sensing system as taught by Lifson. One of ordinary skill in the art would have been motivated to make this modification to regulate operation parameters of the refrigerant system and to determine if the flow control device is malfunctioning when the observed variation is substantially different from the expected variation (Lifson, Pg. 7). 
Regarding claim 18, Koyama as modified discloses the cryogenic cooling system of claim 17 (see the combination of references use in the rejection of claim 17 above), wherein the controller performs an action if the pressure drop through the supply conduit or return conduit is greater than a predetermined value (Koyama, Col. 14, lines 19-28, The CP controller 100 may outputs a warning that recommends maintenance of the cryopump 10 as well as determining that the cryopump 10 undergoes performance degradation. Further, the CP controller 100 may additionally set a threshold value for determining failure, which is larger than the aforementioned threshold value for determining performance degradation, and determine that the cryopump 10 undergoes failure when the operating frequency of the compressor motor 60 exceeds the threshold value for determining failure).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US Patent No. 8,336,318), hereinafter Koyama in view of Lifson et al. (WO 2007046802), hereinafter Lifson as applied to claim 17 above and further in view of Takahashi (US 20210293230), hereinafter Takahashi.
Regarding claim 19, Koyama as modified discloses the cryogenic cooling system of claim 17 (see the combination of references used in the rejection of claim 17 above).
However, Koyama as modifies does not disclose wherein the controller monitors the pressure drop over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes.
Takahashi, in the same field of endeavor, teaches wherein the controller monitors the pressure drop over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes (Pg. 6, paragraph 60, Therefore, in the embodiment, during cryopump regeneration, the controller 20 detects the stabilization of a measured pressure based on the time-series pressure data D1 from the pressure sensor 22, and performs control to open the vent valve 28 in a case where the stabilization of the measured pressure is detected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Koyama of claim 17 to monitor the pressure drop over time, creates a pressure vs. time curve and compares the pressure vs. time curve to a library of curves that represent different failure modes as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because it is desirable to open a vent valve during regeneration of a cryopump at an appropriate timing (Takahashi, pg. 1, paragraph 14).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asechi et al. (WO 9931712), hereinafter Asechi in view of Koyama (US Patent No. 8,336,318), hereinafter Koyama.
Regarding claim 20, Asechi discloses an ion implantation system (Fig. 2, ion implanter 10) comprising:
an ion source to generate an ion beam (Fig. 2, ion supply system 18);
a processing chamber (Fig. 2, ion implantation section 14) comprising a platen (Fig. 2, wafer holder 52) on which a workpiece (Fig. 2, wafer W) may be disposed;
beam line components (Fig. 2, beam extracting/pre-accelerating system 20, mass analyzing
system 22, beam line section 12, post-accelerating system 24) to guide the ion beam from the ion source to the processing chamber (the beam extracting/pre-accelerating system 20, mass analyzing system 22, beam line section 12, post-accelerating system 24 of Asechi have the same structure as the claimed beam line components and are capable of functioning in the manner claimed); and
a cryogenic cooling system (Fig. 2, first evacuating means 26) in communication with the
processing chamber (Fig. 2 of Asechi depicts first evacuating means 26 in communication with the ion implantation section 14).
However, Asechi does not disclose wherein the cryogenic cooling system comprises:
a compressor;
a cryocooler;
a supply conduit and a return conduit connecting the compressor and the cryocooler; and
a first pressure sensing system disposed at or proximate the cryocooler to measure at least one of:
differential pressure between the supply conduit and the return conduit;
pressure of the supply conduit; and
pressure of the return conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively).
	Koyama, in the same field of endeavor, teaches wherein the cryogenic cooling system comprises:
a compressor (Fig. 1, compressor 40);
a cryocooler (Fig. 1, refrigerator 12);
a supply conduit (Fig. 1, high pressure piping 42) and a return conduit (Fig. 1, low pressure piping 44) connecting the compressor and the cryocooler (Fig. 1 of Koyama depicts the compressor 40 connected to the refrigerator 12 via the high pressure piping 42 and the low pressure piping 44); and
a first pressure sensing system (Fig. 1, first pressure sensor 43, second pressure sensor 45) disposed at or proximate the cryocooler (Fig. 1 of Koyama depicts first pressure sensor 43 and second pressure sensor 45 disposed at or proximate the refrigerator 12) to measure at least one of:
differential pressure between the supply conduit and the return conduit (Col. 6, lines
50-54, it is possible that a differential pressure sensor, which is used for measuring a differential pressure between the high pressure piping 42 and the low pressure piping 44, is provided in a passage provided for connecting the two pipings 42 and 44 together);
pressure of the supply conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively); and
pressure of the return conduit (Col. 6, lines 45-49, The high pressure piping 42 and the low pressure piping 44 are provided with a first pressure sensor 43 and a second pressure sensor for measuring pressure of the operating 45 gas, respectively).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the ion implantation system of Asechi of claim 20 to include a compressor, cryocooler, supply and return conduits, and pressure sensing system as taught by Koyama. One of ordinary skill in the art would have been motivated to make this modification provide a cryopump and a method for diagnosing the cryopump, which allow the pump to be diagnosed in real time and with high accuracy, and which contribute to realizing a planned process schedule by providing a leeway for the maintenance (Koyama, Col. 1, lines 58-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
England et al. (WO 9717717) discloses a similar ion implantation system.
Oyama (WO 2020149214) discloses a similar cryogenic cooling system. 
Mingyao (US 20090241556) discloses a similar cryogenic cooling system with multiple cryocoolers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                                        12/14/2022

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763